Citation Nr: 1506053	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-08 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include a cervical and upper back strain and cervical disc disease.

2.  Entitlement to service connection for a low back disorder, to include lumbar disc disease.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to June 1986.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).


REMAND

In January 2014 the Veteran's private attorney filed a motion to withdraw representation.  In November 2014, the motion was granted and a letter was sent to the Veteran notifying him of this decision.  

In October 2014, the Veteran requested a hearing before the Board at the RO.  Therefore, a remand is required in order to afford the Veteran the opportunity to present testimony before the Board.  See 38 C.F.R. § 20.700 (2014).

Accordingly, the case is remanded for the following action:

The Veteran must be scheduled for a hearing before the Board at the RO.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report for the hearing, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

